Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 70-90 are pending.
Claims 77-90 are withdrawn.
Claims 70-76 are examined herewith.
	Applicant’s response filed 11/30/2022 has been received and entered in the application.
Newly added claims 77-90 are drawn to a method for treating a B-cell proliferative disease in a subject, which would belong to original group II (a method for treating B-cell proliferative diseases).  Since the newly added claims would fall into original group II which was non-elected group on 8/24/2022 by Attorney Asako Kubota, claims 77-90 are withdrawn as non-elected group.

Action Summary
Claim(s) 70-72 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo (WO 2014/173289) of record is maintained with modification due to applicants amendment and newly added claims.
Claim 70-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 62-68 of copending Application No. 17/858826 (reference application) is maintained with modification due to applicants amendment and newly added claims.
Claim 70-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 17/740877 (reference application) is maintained with modification due to applicants amendment and newly added claims.
Claims 70-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/67530 (reference application) is maintained with modification due to applicants amendment and newly added claims.
Claims 70-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/67531 (reference application) is maintained with modification due to applicants amendment and newly added claims.

Response to Arguments
Applicants election without traverse of Group III has been received and entered in the application.
Applicants argue on page 6 (of the response to non-final rejection, here in after noted by page number) that the office has not identified solid amorphous form of compound 1.  This argument has been fully considered but has not been found persuasive.  Guo teaches both amorphous and solid dosage form as cited below.
Applicants argue on page 6 that Guo does not disclose the glass transition temperature.  This argument has been fully considered but has not been found persuasive.  As previously stated in the Non-final rejection, page 8, dated 9/1/2022; the glass transition temperature is deemed a property of said compound. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.

Previous Rejection with modifications

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 70-74 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo (WO 2014/173289) of record.
Guo teaches compounds 3a and 3b in S or R enantiomers (which is the same compound as claimed) (paragraph 0189, compound 96, table III, claims 5 and 8).  Guo discloses that the compound is in liquid dosage forms, such as dispersion, suspensions or solutions, drops (all are amorphous) (paragraph 0124). Guo teaches that the compounds may have a pharmaceutically acceptable carriers (e.g. excipients) (paragraph 047).  Guo teaches that the compounds are in unti dosage, administrable form (paragraph 050). Guo teaches that the compound may be combined with another therapeutic agent which can be administered in a single dosage form (paragraph 0116).  Guo teaches that the compound can be administered orally I solid dosage forms, such as capsules, tablets, troches, dragees, granules and powders (paragraph 0124). Guo teaches that the dosage administered will be dependent o factors, such as the age, health and weight of the recipient, the extent of disease, type of concurrent treatment, if any, frequency of treatment and the nature of the effect desired.  In general, a daily dosage of the active ingredient can vary, for example from 0.1 to 2000 milligrams per day.  For example, 10-500 milligrams once or multiple times per day may be effective to obtain the desired results (paragraph 0133).
Regarding the glass transition temperature and EE values are deemed properties of said amorphous compound 1. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.) (MPEP 2112.01).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 70-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 62-68 of copending Application No. 17/858826 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite compound 1 in amorphous form.  The difference is the claiming of properties of the amorphous form. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product (MPEP 2112.01).  Therefore, it would have been obvious to one of ordinary skills at the time of filing that both applications possess significant overlapping scopes of inventions.

Claim 70-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 17/740877 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite compound 1 in amorphous form.  Therefore, it would have been obvious to one of ordinary skills at the time of filing that both applications possess significant overlapping scopes of inventions.

Claims 70-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/67530 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite compound 1 (which is zanubrutinib) in amorphous form.  The difference is that the instant claim does not recite mass concentration.  However, the claim is broad enough to encompass any concentration.  Therefore, there are significant overlapping scopes of inventions.
Claims 70-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/67531 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite compound 1 (which is zanubrutinib) in amporphous form.  The difference is that the instant claim does not recite inert agents.  However, the claim is broad enough to encompass any inert agent since the instant claims recite the transitional language of “comprising”.  Therefore, there are significant overlapping scopes of inventions.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 75-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (WO 2014/173289) of record as applied to claims 70-74 above.
Guo as cited above.
Guo does not disclose the specific dosage as claimed.
It would have been obvious to one of ordinary skills in the art at the time filing to optimize the dosage of compound I.  One would have been motivated to optimize the dosage of compound I because it is known in the art that the compound is administered from about 10-500 milligrams once or multiple times per day may be effective to obtain the desired results as taught by Guo.  Additionally, it is known that the dosage administered will be dependent o factors, such as the age, health and weight of the recipient, the extent of disease, type of concurrent treatment, if any, frequency of treatment and the nature of the effect desired as disclosed by Guo.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)(claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 70-76 are rejected.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238. The examiner can normally be reached Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627